   Case: 1:19-cv-02519 Document #: 94 Filed: 08/24/20 Page 1 of 2 PageID #:4145




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

____________________________________
                                        )
General Tools & Instruments, LLC        )
                                        )           Case No. 1:19-cv-02519
             v.                         )
                                        )           Judge: Honorable Robert W. Gettleman
Does 1-2092, As Identified in Exhibit 2 )
                                        )           Magistrate: Honorable Sunil R. Harjani
                                        )
____________________________________)

      PLAINTIFF’S MOTION FOR SATISFACTION OF DEFAULT JUDGMENT

       Plaintiff, in accordance with FRCP 60(b)(5), having reached a post-default settlement

with Does 17,32, 33, 60, 417, 421, 422, and 603 as listed in Schedule A-4 below, seeks entry of

an order releasing each of those specified Defendants from the DEFAULT JUDGMENT

ORDERS entered on July 30, 2019 [DOCKET #55], entered on November 14, 2019 [DOCKET

#86], and entered on January 8, 2020 [DOCKET #92] and dismissing them from the suit with

prejudice.


Dated this August 24, 2020                                 Respectfully submitted,

                                                           By:           /s/ Rishi Nair
                                                                                       Rishi Nair
                                                                               ARDC # 6305871
                                                                                 Kevin J. Keener
                                                                               ARDC # 6296898
                                                                       Keener & Associates, P.C.
                                                                 161 N. Clark Street, Suite #1600
                                                                               Chicago, IL 60601
                                                                                 (312) 375-1573
                                                                     rishi.nair@keenerlegal.com
                                                                  kevin.keener@keenerlegal.com
        Case: 1:19-cv-02519 Document #: 94 Filed: 08/24/20 Page 2 of 2 PageID #:4146




                                       SCHEDULE A-4
                      List of Defendants for Full Satisfaction of Judgment

Doe #    Seller Name                     Seller ID                 Def. E-mail
17       milton                          yiwumilton                miltontools@163.com
32       MACA FAVORITE HOME              cn1510170180              hotcompany003@163.com
33       MILTON TOOLS Store              yiwumilton                miltontools@163.com
60       China Factory Supplier          cn1000634690              jason2130310@163.com
417      ETOPOO MEASURE Store            cn1522882532jhbb          2151036857@qq.com
421      ETOPOO Yigoo Store              cn1522934992rzfr          yigaoo@163.com
422      ETOPOO HOTseller Store          cn1522934757jcwp          yigaoo1@163.com
603      Matefield                       AGS7WWWJ2HGYE             usmatefieldamazon@126.com
